

116 S2469 IS: Methane Emissions from Transmission Harm American Neighborhoods and the Environment Act
U.S. Senate
2019-09-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2469IN THE SENATE OF THE UNITED STATESSeptember 12, 2019Mr. Udall (for himself, Mr. Carper, Mr. Booker, Mrs. Feinstein, Ms. Harris, Mr. Van Hollen, Mr. Markey, Mr. Whitehouse, Ms. Klobuchar, Mr. Merkley, Mr. Blumenthal, and Mrs. Gillibrand) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo amend title 49, United States Code, to require the use of advanced leak detection technology for
			 pipelines, and for other purposes. 
	
 1.Short titleThis Act may be cited as the Methane Emissions from Transmission Harm American Neighborhoods and the Environment Act or the METHANE Act. 2.Leak detection requirements and methane emissions from pipelines (a)Leak detection requirementsSection 60109 of title 49, United States Code, is amended by adding at the end the following:
				
					(h)Leak detection requirements
 (1)In generalNot later than 2 years after the date of enactment of this subsection, and as part of the minimum standards for integrity management programs for distribution pipelines under subsection (e), to the maximum extent practicable, operators of distribution pipelines shall use advanced leak detection technology described in paragraph (2).
						(2)Advanced leak detection technology
 (A)In generalAdvanced leak detection technology referred to in paragraph (1) includes— (i)a high sensitivity methane detector mounted on a vehicle or aircraft, including a drone, equipped with Global Positioning System technology, if that high sensitivity methane detector and Global Positioning System technology meet the minimum performance standards described in subparagraph (B); and
 (ii)any other technology or combination of technologies that meet the minimum performance standards described in subparagraph (B).
 (B)Minimum performance standardsThe high sensitivity methane detector and Global Positioning System technology referred to in subparagraph (A)(i) shall, at a minimum—
 (i)collect latitude and longitude coordinates and methane concentration data simultaneously; (ii)measure methane concentrations in parts per billion; and
 (iii)collect data points at a rate of at least twice per second. (3)RegulationsNot later than 1 year after the date of enactment of this subsection, the Secretary shall promulgate regulations to carry out this subsection..
			(b)Methane emissions from pipelines
 (1)In generalChapter 601 of title 49, United States Code, is amended by adding at the end the following:
					
						60142.Methane emissions from pipelines
 (a)In generalTo the maximum extent practicable, the owner or operator of a pipeline facility shall— (1)use the best available technology to capture natural gas when making repairs to the pipeline facility;
 (2)use the best available technology, including, as applicable, advanced leak detection technology described in section 60109(h)(2), to search for and identify leaks in the pipeline facility;
 (3)develop or participate in a replacement or repair program for pipeline facilities that— (A)are of a design, age, or material known to be leaky; or
 (B)are known to be leaky based on operating history; and (4)report to the Secretary any event that involves a release of gas from a pipeline facility that results in an unintentional estimated gas loss of 50,000 cubic feet or more.
 (b)RegulationsNot later than 1 year after the date of enactment of this section, the Secretary shall promulgate regulations to carry out this section..
 (2)Reporting thresholdNot later than 90 days after the date of enactment of this Act, the Secretary of Transportation shall amend section 191.3 of title 49, Code of Federal Regulations, to ensure that the quantity of unintentional estimated gas loss necessary to be considered an incident under that section is 50,000 cubic feet or more.
 (3)Clerical amendmentThe table of sections for chapter 601 of title 49, United States Code, is amended by inserting after the item relating to section 60141 the following:
					60142. Methane emissions from pipelines..